UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7678



HOWARD T. PETERSON, III,

                                           Petitioner - Appellant,

          versus


WILLIE EAGLETON, Warden, Evans Correctional
Institution; HENRY MCMASTER, Attorney General
of South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry F. Floyd, District Judge.
(CA-03-1122-4)


Submitted:   February 11, 2005            Decided:    March 18, 2005


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard T. Peterson, III, Appellant Pro Se. Melody Jane Brown,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Howard T. Peterson, III, seeks to appeal from the denial

of relief on his 28 U.S.C. § 2254 (2000) petition.            An appeal may

not be taken to this court from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that jurists of

reason would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).

            We have reviewed the record and conclude that Peterson

has   not   made   the   requisite    showing.       We   therefore   deny   a

certificate of appealability and dismiss the appeal.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  DISMISSED




                                     - 2 -